 1                               UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
     ______________________________________
 3                                         )
     Neal Sales,                           )
 4                                         )
                  Plaintiff,               )
                                           )      3:17-cv-00186-RCJ-WGC
 5
                                           )
            vs.
                                           )
 6                                         )              ORDER
     Susan Baros,                          )
 7                                         )
                  Defendant.               )
 8                                         )

 9          A few months ago, the Plaintiff filed three objections to the magistrate judge’s orders. The

10   Plaintiff directed two of these objections at an order enlarging the time for discovery. According

11   to the Plaintiff’s allegations, the case is urgent necessitating a swift resolution. However, the

12   Plaintiff filed his objections more than forty days later and Federal Rule of Civil Procedure 72(a)

13   only allows for fourteen days to object. Notwithstanding the Plaintiff’s timeliness issue, the time

14   enlargement was less than two months, and in the meantime, the discovery phase has passed before

15   the Court could consider the objections. Thus, they are moot.

16          Next, the Plaintiff objects to a minute order scheduling a hearing. According to the

17   Plaintiff, this is not an “official court order.” But it is. A magistrate judge has the authority to

18   schedule and hold hearings. See LR IB 1-7(a). The Plaintiff also asserts that requiring the

19   Defendant to provide the courtroom administrator with a number to reach the Plaintiff violates the

20   rule prohibiting ex parte communication. Assuming this constitutes ex parte communication,

21   “an ex parte communication is permissible for administrative purposes that do not concern

22   substantive matters.” Eleanora J. Dietlein Tr. v. Am. Home Mortg. Inv. Corp., No. 3:11-cv-0719-

23   LRH-VPC, 2014 WL 911121, at *2 (D. Nev. Mar. 7, 2014) (citing Canon 3A(4)(b) of the Code of

24   Conduct for United States Judges). Therefore, the Court denies this objection.

                                                  1 of 2
 1                                                 Conclusion

 2            IT IS HEREBY ORDERED that the Plaintiff’s Objection to Magistrate Order (ECF No.

 3   55) is DENIED AS MOOT.

 4           IT IS FURTHER ORDERED that the Plaintiff’s Objection to Magistrate Order (ECF No.

 5   59) is DENIED AS MOOT.

 6           IT IS FURTHER ORDERED that the Plaintiff’s Objection to Magistrate Order (ECF No.

 7   75) is DENIED.

 8           IT IS SO ORDERED.

 9   DATED: This13th
     Dated this  7th day
                      dayofofOctober, 2019.2019.
                              September

10

11                                                  _____________________________________
                                                              ROBERT C. JONES
12                                                         United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

                                                    2 of 2
